Citation Nr: 0103997	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35 of the United States Code.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945, July 1948 to July 1951, and July 1963 to March 
1970.  He died in July 1988, and the appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to dependents' 
educational assistance under Title 38, Chapter 35 of the 
United States Code, and a January 1998 decision by the VA RO 
in Milwaukee, Wisconsin, which denied entitlement to DIC 
benefits.  This case was previously before the Board in 
February 1999, and July 2000, at which time it was remanded 
for additional development.


FINDING OF FACT

In November 2000 correspondence, the appellant informed the 
RO of her desire to withdraw her claim from appellate review.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2000).

Historically, the appellant filed a Request for Approval of 
School Attendance, and an Application for DIC or Death 
Pension by Surviving Spouse or Child in October 1997.  The RO 
in St. Louis, Missouri denied the claim of entitlement to 
dependents' educational assistance under Title 38, Chapter 35 
of the United States Code in December 1997, and the appellant 
filed a notice of disagreement (NOD) with the decision the 
following month.  The Milwaukee, Wisconsin RO denied the 
claim of entitlement to DIC benefits in January 1998, and the 
appellant submitted a NOD with this decision in February 
1998.  She filed a substantive appeal (Form 9) with the 
denial of dependents' educational assistance in April 1998, 
and submitted a Form 9 as to the denial of DIC benefits in 
August 1998, perfecting her appeal.

In the April 1998 substantive appeal, the appellant indicated 
that she desired a travel Board hearing at the local RO.  She 
reiterated this request in her August 1998 Form 9.  
Consequently, a travel Board hearing was conducted at the VA 
RO in Oakland, California the following month.

In correspondence dated in November 1998, the appellant 
acknowledged the September 1998 travel Board hearing, and 
requested an additional hearing before a VA hearing officer 
at the RO in Oakland, California.  According to a July 1999 
report of contact at the Milwaukee, Wisconsin RO, the 
appellant clarified that she did not want a travel Board 
hearing regarding the issue of entitlement to DIC benefits, 
and confirmed her desire for a personal hearing before a VA 
hearing officer at the Oakland, California RO.  The file was 
transferred, but for reasons that are not clear on the 
record, the Oakland, California RO scheduled the claimant for 
a travel Board hearing in October 1999 that was canceled.

The Board remanded the case for further development in July 
2000.  In particular, the Board directed the RO to schedule 
the appellant for a personal hearing before a VA hearing 
officer at the RO in Oakland, California.

In compliance with the July 2000 remand, the RO scheduled a 
personal hearing in November 2000.

A November 2000 Report of Contact notes that the appellant 
called the RO to cancel her personal hearing, and indicated 
that she would forward a written statement withdrawing her 
appeal.

In correspondence dated later that month, the appellant 
confirmed her desire to withdraw her claim from appellate 
review.

The Board finds that the appellant has withdrawn her appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal with regard to the issues of entitlement to 
dependents' educational assistance under Title 38, Chapter 35 
of the United States Code, and entitlement to DIC benefits is 
dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

